Citation Nr: 0839490	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-20 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for alcoholism, claimed as 
secondary to service-connected post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida in which 
the RO denied the appellant's claims of entitlement to (1) 
service connection for a psychiatric disability and (2) 
alcoholism claimed as secondary to post-traumatic stress 
disorder ("PTSD").  The appellant, who had active service 
from March 1971 to December 1972, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
In June 2006, the appellant testified before the undersigned 
Veterans Law Judge.  Thereafter, the Board reviewed all 
evidence of record and determined that further development of 
the appellant's claims were necessary. March 2007 BVA 
decision.  As such, the appellant's appeal was remanded in 
March 2007. Id.  Subsequent to the completion of the 
requested development, the RO granted the appellant service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective August 19, 2002. May 2008 rating 
decision.  However, the RO continued to deny the appellant's 
claim of entitlement to service connection for alcoholism. 
May 2008 Supplemental Statement of the Case.  The issue of 
the appellant's claim of entitlement to service connection 
for alcoholism secondary to his (now) service-connected PTSD 
has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and credible medical evidence of 
record supports a link between the appellant's 
alcoholism/alcohol dependence in remission and his service-
connected PTSD. 


CONCLUSION OF LAW

Alcoholism/alcohol dependence in remission has been shown to 
be proximately due to or the result of the appellant's 
service-connected PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, letters dated in August 2002 and March 2007 
separately and individually informed the appellant of the 
substance of the VCAA.  Nevertheless, since this decision 
represents a complete grant of the appellant's appeal in 
regards to his claim of entitlement to service connection for 
alcoholism (i.e., alcohol dependence in remission) secondary 
to his service-connected PTSD, the appellant cannot be 
prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to the merits of the issue.  



B.  Law and Analysis

As set forth above, the appellant was recently granted 
service connection for PTSD in a rating decision dated in May 
2008.  In this appeal, the appellant seeks service connection 
for alcoholism (i.e., alcohol dependence in remission) 
secondary to his service-connected PTSD. August 2002 
application for compensation; August 2003 statement with 
notice of disagreement.   While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the more persuasive and credible evidence supports 
a finding of secondary service connection.  Therefore, the 
appeal will be granted. 

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection on a direct basis, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to the foregoing, the Board observes that service 
connection may also be established for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition. Id.  The United States Court of Appeals for 
Veterans Claims (the "Court") has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

As discussed in the Board's prior remand, VA compensation 
will generally not be paid if a veteran's claimed disability 
was the result of the veteran's own willful misconduct or 
his/her abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 
38 C.F.R. §§ 3.1(n), 3.301(c).  However, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001)(en banc order), the United States 
Court of Appeals for the Federal Circuit (the "Federal 
Circuit Court") held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute, as noted, does permit compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  The 
Federal Circuit Court stressed, however, that VA must 
determine whether the alcohol or drug abuse disability was 
actually caused by the service-connected disability or 
whether it was the result of willful misconduct and not the 
result of the service-connected disability.  

In terms of evaluating the appellant's current claim, the 
appellant's post-service medical records clearly reveal a 
diagnosis of alcohol abuse/dependence in remission. VA 
medical records dated from April 1998 to May 2006; March 2008 
VA examination report, p. 7.  In making this observation, the 
Board observes that caselaw holds that the presence of a 
chronic disability at any time during a claim process can 
justify a grant of service connection in terms of satisfying 
the first element of the service connection test, even where 
the most recent diagnosis is negative. McClain v. Nicholson, 
21 Vet. App. 319 (2007); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998)(38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  Thus, even though 
the appellant's alcohol dependence/alcoholism is reportedly 
in remission, the Board finds that the first element of the 
secondary service connection test has been met.  


Thus, the next question that must be addressed is whether 
there is medical evidence contained in the claims file 
supporting the appellant's assertion that his current 
diagnosis of alcohol dependence in remission was either 
caused by or aggravated by his service-connected PTSD. See 
Allen v. Brown, supra.  In this regard, a review of the 
claims file reveals that the appellant was afforded a VA PTSD 
examination in March 2008.  Specifically, the Board observes 
that it remanded the appellant's appeal in March 2007 for the 
purpose of obtaining a VA medical opinion that addressed the 
existence and etiology of any current psychiatric disability 
experienced by the appellant and the medical probability that 
the appellant's alcoholism was due to, the result of or is a 
symptom of such a psychiatric disability. March 2007 BVA 
decision.  In response to the Board's March 2007 request, a 
VA medical provider reviewed the appellant's claims file, 
obtained a medical history from the appellant and examined 
the appellant.  Thereafter, the examiner diagnosed the 
appellant with PTSD that she found was related to verified 
stressor events the appellant experienced during service. 
March 2008 VA examination report, p. 8.  In addition, the 
examiner diagnosed the appellant with alcohol dependence in 
early sustained remission. Id., p. 7.  In addressing the 
medical question poised by the Board, the examiner opined 
that "[a]lthough PTSD may be a contributing factor to the 
veteran's history of alcohol dependence, according to DSM-IV 
it is not a medically recognized cause of PTSD.  Alcohol 
dependence is not a medically recognized symptom of PTSD 
according to DSM-IV." Id., p. 8.  Based upon this statement, 
the RO denied the appellant's secondary service connection 
claim. May 2008 Supplemental Statement of the Case.  

Contrary to the interpretation of the RO, the Board finds the 
March 2008 VA examiner's statement that the appellant's 
service-connected PTSD may have contributed to the 
development of his history of alcohol dependence to be a 
sufficient basis upon which to grant service connection.  
Regardless of whether or not alcohol dependence is listed in 
the DSM-IV (the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders) as a cause or 
symptom of PTSD, the Federal Circuit Court has held that 38 
U.S.C.A. § 1110 permits compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability. Allen v. Principi, supra.  
The Board is of the opinion that the March 2008 VA examiner's 
medical finding of contribution in this case raises 
reasonable doubt in terms of whether the appellant's history 
of alcohol abuse is related to his service-connected PTSD.  
Therefore, after considering the March 2008 VA examination 
report in conjunction with the other evidence of record, and 
resolving all reasonable doubt in the favor of the appellant, 
the Board finds that service connection for alcoholism on a 
secondary basis is warranted.  As such, the appeal is 
granted. 


ORDER

Service connection for alcoholism/alcohol dependence in 
remission secondary to service-connected post-traumatic 
stress disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


